DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-17 and 22, in the reply filed on 18 November 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 November 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 13-17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (US Serial No. 2005/0282700).
Regarding claims 1-4; Feldman et al. teaches an organotin-based catalyst system for polyurethane synthesis useful in coating applications [abs]; an example of the organotin-based catalyst is of the following generic formula [0051-0058].

    PNG
    media_image1.png
    270
    454
    media_image1.png
    Greyscale


In the instance R1, R2, R3, and R4 are aryl groups, the teachings of Feldman et al. read on the acyltin compound of the instant invention.  Feldman et al. teaches the tin catalyst is employed in compositions [0016, 0078].  Feldman et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); See MPEP §2123.  Feldman et al. does not specifically disclose a specific, preferred embodiment wherein R1, R2, R3, and R4 are aryl groups.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare the polymerizable composition containing an acyltin catalyst wherein R1, R2, R3, and R4 are aryl groups, based on the invention of Feldman et al., and would have been motivated to do so since Feldman et al. suggests that, in the generic formula above, R1, R2, R3, and R4 can be aryl groups [0052-0055].
Regarding claim 5; Feldman et al. teaches employing, for example, 0.435 wt. % of the tin-based catalyst (as calculated by examiner; 10% of 4.35) [Ex12].
	Regarding claims 6 and 7; Feldman et al. teaches a dispersed polymer comprised of acrylic monomer(s) optionally copolymerized with ethylenically unsaturated monomer(s); suitable monomers include styrene, alkyl acrylate or methacrylate, ethylenically unsaturated monocarboxylic acid, and optionally the core can be crosslinked through the use of diacrylates or dimethacrylates such as allyl methacrylate (radically polymerizable binder) [0097].  
Regarding claims 8, 13, 15, and 16; Feldman et al. teaches employing, for example, 0.435 wt. % of the tin-based catalyst (as calculated by examiner; 10% of 4.35) [Ex12] and radically polymerizable binder is employed in an amount of 50% to 80% by weight [0097].  Feldman et al. teaches the composition may further comprise a flow additive (additive) employed in an amount of 0.44 wt. % [Ex12].  The Examiner makes note that “for use as dental coating material”, “for use as material for stereolithography or 3D printing”, and “for use as coating material” are intended use limitations.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997); see MPEP §2111.02.
Regarding claims 9 and 10; the limitation “for intraoral use” is merely an intended use limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.
Regarding claim 22; the claims merely an optional limitation “wherein R1 and R2, taken together, can also represent…”, thus not explicitly required by the instant claim language.
s 11, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (US Serial No. 2005/0282700), as applied to claim 8 above, and further in view of Emmons et al. (US Patent No. 4178425).
Feldman et al. renders obvious the basic claimed composition, as set forth above, with respect to claim 8.
Regarding claims 11, 12, and 17; Feldman et al. teaches the composition of the present invention may further comprise fillers and pigments [0081], however fails to teach the amount of said fillers and/or pigments.  Emmons et al. teaches polyurethane coating composition further comprising fillers or pigments, employed in an amount of 0.25 wt. % to 150 wt. % [col10, line56-68].  Feldman et al. and Emmons et al. are analogous art because they are both concerned with the same field of endeavor, namely polyurethane coating compositions.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ a filler in an amount of, for example 60 wt. % and a pigment in an amount of, for example 10 wt.%, as taught by Emmons et al., to the composition of Feldman et al., and would have been motivated to do so since Emmons et al. teaches it suitable to employ fillers and pigments in amounts of from 0.25 wt.% to 150 wt.% depending on the particular purpose for which the coatings are intended. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-17 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7, and 12-17 of copending Application No. 16/653119 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to the same art specific subject matter, namely polymerizable compositions.  The essential difference between the instant application and the copending application is that the copending application further requires at least one chain transfer agent.  However, the claims of the instant application are directed to “a polymerizable composition comprising…”.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”). Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003).  As such, the composition of the instant application may contain addition, unrecited elements (e.g. transfer agent).  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).  The Examiner makes note that the copending application requires tetrakis (mesitoyl) stannane in claim 7, which is a species of the generic acyl tin compound of instant formula (I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767